       Case 2:14-cr-00132-MCE Document 155 Filed 04/29/20 Page 1 of 1

1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                             No. 2:14-CR-00132-MCE
12                         Plaintiff,
13            v.                                            ORDER
14    KENNETH M. BELL,
15                         Defendant.
16

17           Defendant’s opposed Motions to Reduce Sentence Pursuant to the First Step Act

18   (ECF Nos. 137, 139)1 and his subsequent Petition for Writ of Mandamus (ECF No. 148)

19   are DENIED. His Motion for Reconsideration and Clarification re 140 Minute Order (ECF

20   No. 143) is DENIED as moot.

21           IT IS SO ORDERED.

22   Dated: April 29, 2020

23

24

25

26

27           1 This matter was referred to the Office of the Federal Defender to file a response, and the office

     declined to supplement Defendant’s Motion. ECF Nos. 140, 144. Counsel also requested to withdraw,
28   which request is GRANTED.
                                                            1
